tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending taxpayer_identification_number person to contact uil employee identification_number employee telephone number certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated december 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to respond sufficiently to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond sufficiently to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 and the regulations thereunder contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter publication enclosure sincerely maria hooke director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date taxpayer id number form tax periods ended porson to contact employee id number telephone number fax manager's contact information empioyee id number telephone number response due_date certified mail - return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose torevoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 c hf youagree if you haven t already please sign the enclosed form_6018 consent to proposed action and return itto the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in irc section dollar_figure e for the periods above afier we issue the final adverse determination_letter we il announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 wyou disagree request a meeting or telephone conference with the manager shown af the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after ihe meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally ifyou file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case vor your protest to be valid it must contain certain specific information including a statement of the facts applicable jaw and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status past track mediation ftm referred to in publication the examination process generally does t apply now that we've issued this letter letter rev calalog number 4800f request technical_advice from the office of associate chief_counsel fax exempt government lntities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs hf you're considering requesting technical_advice contact the person shown at the top of this letter ifyou disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you ifyou don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the ‘vaxpayer advocate service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if yau qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website www irs gov forms-pubs or by calling 800-tax-form at ifyou have questions you can contact the person shown at the top of this letter sincerely lawl mévees lav for maria hooke director exempt_organizations examinations i nclosures form_6018 form 4621-a report of examination form 886-a publication publication 3498-a letter rev catalog number 34809f form 886a name of taxpayer explanation of items schedule neo or exhibiz year period ended department at the treasaery fiteral reverie service 20xx' date of notice august 20xx issues whether the organization which qualified for exemption from federal_income_tax under sec_501 c of the interna revenue code should be revoked due to its failure to respond and produce records to substantiated that the organization is meeting the operational_test facts streamlined application_for recognition of exemption under sec_501 c of the internal_revenue_code on december 20xx and was granted tax-exempt status as a c on december 20xx with an effective date of october 20xx applied for tax-exempt status by filing the form 1023-ez an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition the organization was selected for audit to ensure that the activities and operations align with their approved exempt status for the executive attested on form 1023-ez part tll that the organization would be indicated that the organization would pay compensation to officers the form 1023-ez application lists the phone number of director of organized and operated exclusively to further charitable and religious purposes by marking yes on form 1023-ez part ill question sec_5 and directors or trustees donate funds to or pay expenses for individuals and provide disaster relief the organization failed to fully respond to the internal_revenue_service attempts to obtain all the necessary information to perform an audit of form 990-n for the tax_year ending december 20xx letter rev with attachments was mailed to the organization on january 20xx with a response date of february 20xx this letter requested the organization's organizing documents a detailed description of each of their activities minutes and financials form_4564 information_document_request idr also asked department of the treasury - internal_revenue_service form 886-arev page -1- form 886a depariment of the freasuyy - eral revo screwee explanation of items schedule no oc ixhibit 20kxx questions about what was marked as yes on the form 1023-ez part i a response was received from organization on february 20xx the response indicated that the organization would be dissolving the week of february 20xx and does not wish to maintain their exempt status it also stated all activities ended december 20xx per the state of 20xx see the attached copy from state website web-site it lists the organization as dissolved as of december another response was received from the organization on april 20xx which was responding to the information requested in letter it stated that business income for the 20xx tax_year was cash donations from four individuals that totaled dollar_figure the expenses listed were dollar_figure for funds allocated for charitable activities dollar_figure was listed for expenses for 20xx and dollar_figure for vehicle purchase the organization further broke down the expenses listed as dollar_figure for charitable purposes as dollar_figure for eviction prevention paid february 20xx dollar_figure for eviction prevention paid may 20xx utility shut off prevention for dollar_figure paid june 20xx and food emergency for dollar_figure paid august 20xx no receipts invoices canceled checks or documentation was included in the response as to the individual and or business who received the funds the organization does not have any bank statements the response explained that the executive director would receive the donations by cash when a recipient’s need arises and then she would travel directly to pay the recipients emergency the response went on to state that o of time is spent on maintaining the company in order to provide our non-profit services to others this maintenance includes maintaining website grant writing applying for grants graphic design marketing outreach materiai publishing research other office activities data entry clerical copying faxing phone calls emails local travel of activities of responding interacting with recipients in need ie phone calls traveling to their location traveling to obtain funds making the assistance transactions and accounting during the year of did not publicize our chartable activities we are still a young company and cannot assist the number of community residents we would like to we do however maintain our website where we outline our endeavors time is spent en the actual charitable the organization responded to the compensation questions with this statement no compensation was allocated for 20xx all finances went to overhead and charitable activities outreach activities begin which willbe in 20xx will not compensate it's members untii after public fundraising and the response also addressed the questions about donating funds to or paying exnenses for individuals form_4564 asked the organization to describe in detail the purpose of the form 886-a cev department of the treasury - internal revenue servier page -2- form 886a name of taxpayer explanation of items schedule no or ixhibir year petiod ended department of the preasary - enternal revenue seevice 20x funds and or the types of goods they distributed during the year s under examination and ‘how the funds and or goods were used by the individual recipients the organization replied with a breakdown of their expenses the initial letter also asked the organization to describe their organization's recipient selection process including the criteria that was used to determine the recipients of the funds and or goods the organization's response was that the recipients become aware of their services through word of mouth or website the response also went on to explain that the recipient contacts the organization and then must verify their emergency and iow- income status by way of documents the recipient is then approved or denied based on ability to verify their emergency and low-income status there were no examples sampies of applications and what type documents were reviewed for the organization to make their determination_letter 3844-b rev with attachments was mailed certified to the on july 20xx with a response date of august 20xx article number form 990-n for the tax period ending december 20xx and form_4564 it included a copy of form 1023-ez letter law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under seclion on the unrelated_business_taxable_income of certain tax-exempt organizations sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annuai return stating specifically the items of gross_income receipts and disbursemenits and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such forin 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanat ion of itens schedule no or lixhibit year petriod ended department of the preisiry - brcraal rowenae sereice 20xx statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively fer one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code regulation sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of grcss income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through regulation sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as tong as the contents thereof may be material in the administration of any internal revenue law i regulation sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 regulation sec_1_6033-2 of the regulations provides in part that except for certain exceptions not here applicable every organization_exempt_from_taxation under section department of the treasury - internal_revenue_service form 886-acrev page -4- form 886a name of taxpayer scheetule no of lixhibia year period ended explanation of items department of the preastay - enternal revenue service 20xx a shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return regulation sec_1_6033-2 of the regulations provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code regulation sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exernpt status organization's position taxpayer's position is unknown at this time government's position during the examination the organization did not respond fully to verify that they are organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt the books_and_records are not adequate to permit the internal_revenue_service to verify that the funds and activities were used for an exempt_purpose the organization did not maintain original source documents to support your transactions specifically we cannot determine how and under what circumstances funds were distributed also we cannot confirm the recipients of the charitable distributions and whether they were charitable organizations or of a charitable_class consequently we cannot ascertain whether the organization’s assets were dedicated exclusively for charitable purposes in order to justify continued recognition of tax- form 886-a rev department of the ‘treasury - internal_revenue_service page -5- form 886a name of taxpayer schedule no or exhibit veat period ended explanation of items deparement of the ‘treasun - internal reecnae service 20xx exempt status under sec_501 of the code in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization's failure to provide requested information shoutd result in the termination of exempt status conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 c and its tax-exempt status should be revoked itis the irs' position that the organization failed to establish that it meets the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has not established that it is observing the conditions required for the continuation of its exempt status or that it is organized and operated exclusively for an exempt_purpose accordingly the organization's exempt status is revoked effective january 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods after december 20xx form 886-a rev s-68 department of the treasury - internal reveoue service page -6-
